DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election of Group I, claims 1-20, in the reply filed on 9/20/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Catoen (US 2012/0217668) modified by Altonen (US 2017/0057148).
Regarding claim 1, Catoen meets the claimed, A method of controlling melt flow front pressure in a co- injection molding apparatus, (Catoen [0051] describes a co-injection process with pressure control) the method comprising: during a first injection molding cycle, injecting a first material into a mold cavity at a first injection pressure; during the first injection molding cycle, (Catoen [0051] teaches injecting a first melt stream (first material) at a first preselected pressure, the material is being injected into a cavity 106, see Figure 1) injecting a second material into the mold cavity at a second injection pressure; (Catoen [0051] teaches injecting a second melt stream (second material) with a pressure) while injecting the first material into the mold cavity at the first injection pressure, determining, via a first melt pressure sensor disposed near a first injection nozzle, a first flow front pressure, the first flow front pressure corresponding to the first material; (Catoen [0051] describes sensors that measure the pressure of the first material during injection at the first injection unit, Catoen [0019] and [0021] describe a sensor 114e at the nozzle) while injecting the second material into the mold cavity at the second injection pressure, (Catoen [0051] teaches injecting a second melt stream (second material) with a pressure from a second injection unit) during the first injection molding cycle, while injecting the first material into the mold cavity, adjusting the first injection pressure based on comparing the first flow front pressure, calculated based on the first melt pressure sensor, to a first optimal flow front pressure (Catoen [0051] describes monitoring and adjusting the pressure of the first material until the pressure of the first melt material reaches a preselected (optimal flow front) pressure) and controlling a ratio of the first flow front pressure and the second flow front pressure (Catoen [0051] teaches controlling the second pressure “proportionally” to the first pressure which constitutes controlling a ratio or proportion of the two pressures.)
Catoen does not meet the claimed, determining, via a second melt pressure sensor disposed near a second injection nozzle, a second flow front pressure, the second flow front pressure corresponding to the second material; during the first injection molding cycle, adjusting the first injection pressure to a first constant low pressure, while injecting the second material into the mold cavity, adjusting the second injection pressure to a second constant low pressure based on2Application No. 16/854,389Docket No.: 32687/53630 Amendment dated September 20, 2021 Reply to Office Action of July 7, 2021comparing the second flow front pressure, calculated based on the second melt pressure sensor, to a second optimal flow front pressure.
Analogous in the field of co-injection molding, Altonen meets the claimed, determining, via a second melt pressure sensor disposed near a second injection nozzle (Altonen [0076] teaches the sensor for monitoring pressure is in the vicinity of the nozzle) a second flow front pressure, the second flow front pressure corresponding to the second material; (Altonen [0008] teaches monitoring the pressure of a second material filling a cavity) during the first injection molding cycle, adjusting the first injection pressure to a first constant low pressure (Altonen [0115] describes injection molding can occur at constant low injection pressures) while injecting the second material into the mold cavity, adjusting the second injection pressure to a second constant low pressure (Altonen [0115] describes injection molding can occur at constant low injection pressures) based on comparing the second flow front pressure, calculated based on the second melt pressure sensor, to a second optimal flow front pressure; (Altonen [0008] teaches monitoring the second pressure and changing the injection element to change the melt pressure of the second material to reach a target (optimal) pressure.) 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the pressure adjusting process of Catoen with monitoring and adjusting the second pressure as taught by Altonen in order to produce an article made with different materials, see Altonen [0008] or [0101].
It would have been further obvious to a person of ordinary skill in the art before the filing date to combine the injection molding process of modified Catoen with the low constant pressure of Altonen in order to produce quality injection molded parts using desired materials, see Altonen [0115].
Regarding claim 3, Catoen does not meet the claimed, The method of claim 1, wherein: injecting the first material into the mold cavity further comprises injecting the first material into the mold cavity at a first constant low pressure; and injecting the second material into the mold cavity further comprises injecting the second material into the mold cavity at a second constant low pressure.
Analogous in the field of co-injection molding, Altonen meets the claimed, The method of claim 1, wherein: injecting the first material into the mold cavity further comprises injecting the first material into the mold cavity at a first constant low pressure; and injecting the second material into the mold cavity further comprises injecting the second material into the mold cavity at a second constant low pressure (Altonen [0116] describes injection molding can occur at constant low injection pressures.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the injection molding process of modified Catoen with the low constant pressure of Altonen in order to produce quality injection molded parts using desired materials, see Altonen [0116]. 
Regarding claim 5, modified Catoen meets the claimed, The method of claim 1, wherein: determining the first flow front pressure includes measuring the first flow front pressure; (Catoen [0051] describes measuring the first material pressure via a sensor) and determining the second flow front pressure includes measuring the second flow front pressure (Altonen [0008] teaches measuring the second material pressure.)
Regarding claim 6, Catoen [0051] teaches directly measuring the pressure of the first material and [0019] teaches the sensors can be located in a variety of places, but Catoen does not meet the claimed, The method of claim 1, wherein: determining the first flow front pressure includes determining the first flow front pressure based on a first melt pressure, the first melt pressure corresponding to the first material; and determining the second flow front pressure includes determining the second flow front pressure based on a second melt pressure, the second melt pressure corresponding to the second material.
Altonen does not explicitly meet the claimed, The method of claim 1, wherein: determining the first flow front pressure includes determining the first flow front pressure based on a first melt pressure, the first melt pressure corresponding to the first material; and determining the second flow front pressure includes determining the second flow front pressure based on a second melt pressure, the second melt pressure corresponding to the second material, however, Altonen [0076] and [0078] teach that sensors can measure the pressure directly, or the sensors can be placed in other parts of the mold and a correction factor can be applied to determine the melt pressure. It is not clear what value the flow front pressure is specifically, however, Altonen [0076] describes being able to calculate pressures based on sensors in other parts of the molding apparatus which meets the interpretation of claim 6. 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of Catoen with the calculating a pressure as described by Altonen in order to monitor and adjust the processing conditions in the mold, see Altonen [0078]. 
Regarding claim 7, Altonen further meets the claimed, The method of claim 6, wherein: determining the first melt pressure includes measuring the first melt pressure; and determining the second melt pressure includes measuring the second melt pressure (Altonen [0008] teaches measuring the pressures and [0076] teaching measuring the melt pressure at the nozzle.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of Catoen with the calculating a pressure as described by Altonen in order to monitor and adjust the processing conditions in the mold, see Altonen [0078].
Regarding claim 8, Altonen does not explicitly meet the claimed, The method of claim 6, wherein: determining the first melt pressure includes determining the first melt pressure based on the first injection pressure; and determining the second melt pressure includes determining the second melt pressure based on the second injection pressure, however, Altonen [0041] describes the intensification ratio between a hydraulic piston and the injection ram which forces the melt through the nozzle. If the intensification ratio is known, the pressure at the 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the molding method of modified Catoen with the intensification ratio taught by Altonen in order to calculate the melt pressure and subsequently monitor and adjust the processing conditions in the mold, see Altonen [0041] and [0078].
Regarding claim 10, Catoen does not meet the claimed, The method of claim 1, wherein: (i) in injecting the first material, the first material is a regrind material, (ii) in injecting the second material, the second material is a regrind material, or (iii) in injecting the first and second materials, both the first material is a regrind material and the second material is a regrind material.
Altonen meets the claimed, The method of claim 1, wherein: (i) in injecting the first material, the first material is a regrind material, (ii) in injecting the second material, the second material is a regrind material, or (iii) in injecting the first and second materials, both the first material is a regrind material and the second material is a regrind material (Altonen [0097] teaches a regrind material can be used.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date of the present invention. See MPEP §2143.
It would have neem obvious to a person of ordinary skill in the art to combine the molding materials of modified Catoen with the regrind material as taught by Altonen because the regrind material is a known material for use in a pressure controlled co-injection process, see Altonen [0097]. 
 The method of claim 1, wherein the first optimal flow front pressure has a first value at a first point in time during the first injection molding cycle and the first optimal flow front pressure has a second value at a second point in time during the first injection molding cycle (Catoen [0050] describes a cycle profile with multiple pressures and [0051] teaches the a first preselected (optimal) value of Ps and a second value of PMAX.)
Regarding claim 12, modified Catoen meets the claimed, The method of claim 1, wherein the second optimal flow front pressure has a first value at a first point in time during the first injection molding cycle and the second optimal flow front pressure has a second value at a second point in time during the first injection molding cycle (Catoen [0051] does not specifically teach the second optimal flow front pressure has multiple values, however, Catoen [0051] teaches that the second melt pressure is adjusted based on the first melt pressure. Catoen [0050] also describes a cycle profile that shows multiple pressures of the second melt, 2.)
Regarding claim 13, Catoen [0051] and Altonen [0008] describe a process of using pressure readings from sensors within the molding system to make adjustments to the injection pressures of a first and second melt stream but do not describe subsequent molding cycles and do not meet the claimed, The method of claim 1, further comprising during a second injection molding cycle subsequent to the first injection molding cycle: injecting the first material into the mold cavity at a first new injection pressure, wherein the first new injection is based on the adjustment of the first injection pressure; and injecting the second material into the mold cavity at a second new injection pressure, wherein the second new injection is based on the adjustment of the second injection pressure, however, Altonen [0075]-[0076] and [0078] teach an embodiment where sensor readings of earlier injections cycles can be used to make corrections to the screw control in subsequent molding cycles to control the screw and thereby the pressure of the melt material.  
When combined with the methods in Catoen [0051] and Altonen [0008] which describe making adjustments to the first and second melt streams based on sensed values of pressure within the molding system, the combined references meet the claimed, The method of claim 1, further comprising during a second injection molding cycle subsequent to the first injection molding cycle: (Altonen [00075]-[0076] and [0078] describe subsequent molding cycles) injecting the first material into the mold cavity at a first new injection pressure, wherein the first new injection is based on the adjustment of the first injection pressure; and injecting the second material into the mold cavity at a second new injection pressure, wherein the second new injection is based on the adjustment of the second injection pressure (Altonen [0076] and [0078] describe using a controller to control the screw (injection pressure) in order to adjust toward a desired melt pressure based off of earlier molding cycles, Altonen [0008] and Catoen [0051] describe that both the first and second melt streams are adjusted based on the pressures detected by the sensors.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the co-injection pressure adjustment method as described by Catoen and Altonen with the method of adjusting the pressures on subsequent molding cycles as described in Altonen [0075]-[0076] and [0078] in order to maintain process consistency, see Altonen [0078].
Regarding claim 14, Catoen meets the claimed, The method of claim 1, wherein injecting a first material into a mold cavity and injecting a second material into a mold cavity further comprises: starting the injection of the first material into the mold cavity; (Catoen Figure 8 is the flow profile used in the process described in Catoen [0051], Figure 8 shows injecting the first material 1) in response to waiting a predetermined first period of time, starting the injection of the second material into the mold cavity; (Catoen Figure 8 shows a T1 in between when the first material 1 is injected and the beginning of the second material 2) in response to waiting a predetermined second period of time, ceasing the injection of the second material into the mold cavity; (Catoen Figure 8 shows the second material 2 is stopped after another period of time) and in response to waiting a third predetermined period of time, ceasing the injection of the first material into the mold cavity (Catoen Figure 8 shows the first material 1 is stopped a short time after the second material is stopped.)
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over modified Catoen as applied to claim 1 above, and further in view of Nahill (US 2007/0278708).
Regarding claim 2, modified Catoen does not meet the claimed, The method of claim 1, further comprising applying a machine learning algorithm to determine the first optimal flow front pressure and the second optimal flow front pressure.
Analogous in the field of injection molding, Nahill meets the claimed, The method of claim 1, further comprising applying a machine learning algorithm to determine the first optimal flow front pressure and the second optimal flow front pressure (Nahill [0076] teaches a program to determine an ideal profile of the material pressure (optimal flow front pressure) during a molding cycle.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of modified Catoen with the program (algorithm) to determine optimal pressures of Nahill in order to set target values for sensors to compare with for subsequent molding cycles, see Nahill [0076]. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over modified Catoen as applied to claims 6 and 8 above, and further in view of Ward (US 9,937,647).
Regarding claim 9, modified Catoen does not explicitly teach hydraulic pressure in any embodiment and does not explicitly meet the claimed, The method of claim 8, wherein: the first injection pressure is a first hydraulic pressure and the second injection pressure is a second hydraulic pressure however, Altonen [0041] teaches a hydraulic piston can be used to exert pressure on the material.
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date, see MPEP §2143.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the molding method of Catoen with the hydraulic piston of Altonen because it is a known method of providing power to pressure the material, see Altonen [0041]. 
Modified Catoen does not explicitly teach two screws and does not meet he claimed, a first screw for injecting the first material or a second screw for injecting the second material.
Modified Catoen Analogous in the field of co-injection molding, Ward meets the claimed, a first screw for injecting the first material and a second screw for injecting the second material (Ward col. 10 lines 6-14 teach a first screw pump and a second screw pump each with screws for injecting first and second materials.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date, see MPEP §2143.
. 
Claims 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over modified Catoen as applied to claim 1 above, and further in view of Alemany Negrete (US 2019/0047198).
Regarding claim 15, Catoen meets the claimed, The method of claim 1, wherein injecting a first material into a mold cavity and injecting a second material into a mold cavity further comprises: starting the injection of the first material into the mold cavity; then, in response to determining a first variable is approximately equal to a first threshold value, starting the injection of the second material into the mold cavity; (Catoen Figure 8 and [0051] teach that the first material is injected and once the pressure of the first stream reaches Ps (first variable reaching first threshold) then the second stream is started) then, in response to determining a second variable is approximately equal to a second threshold value, ceasing the injection of the second material into the mold cavity; (Catoen [0051] and Figure 8 describe that when the first material stream reaches PDECOMP (second variable reaching the second threshold) the second material is reduced, Figure 8 shows the second stream eventually stops.)

    PNG
    media_image1.png
    488
    863
    media_image1.png
    Greyscale
 
Modified Catoen does not meet the claimed, and then, in response to determining a third variable is approximately equal to a third threshold value, ceasing the injection of the first material into the mold cavity.
Analogous in the field of injection molding, Alemany Negrete meets the claimed, and then, in response to determining a third variable is approximately equal to a third threshold value, ceasing the injection of the first material into the mold cavity (Catoen teaches a start 1, start 2, stop 2, and stop 1, see annotated Figure 8 above. Alemany Negrete [0057] teaches a control system checks if the pressure of the already injected material (i.e. a trigger for the stop 1 in Catoen, which meets the claimed “third variable”) has met a limit and then stops injecting all material.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the first melt stream pressure and the second melt stream pressure Catoen with the additional step of turning off the injection material as the pressure of the material in the mold reaches a threshold as taught by Alemany Negrete in order to automate the molding process, see Alemany [0033] and [0057]. 
Regarding claim 16, Catoen [0051] describes using a pressure of the melt stream as the variables but does not explicitly meet the claimed, The method of claim 15, wherein the first threshold value is a first flow front position setpoint of the first material, a second flow front position setpoint of the second material, a first cavity melt pressure setpoint of the first material, a second cavity melt pressure setpoint of the second material, a first position of a first screw for injecting the first material, a second position of a second screw for injecting the second material, a first distance traveled by the first screw, or a second distance traveled by the second screw, however, Catoen [0051] teaches the pressures are sensed by the sensors 114, 114a, 114b, 114g, 114g’.  In another embodiment, Catoen [0019] teaches that the sensors could be any number of sensors and could be placed anywhere in the molding path including the cavity which would meet the claimed, a first cavity melt pressure setpoint of the first material.
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date of the present invention. See MPEP §2143.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of Catoen [0051] and Figure 8 with the sensors measuring cavity pressure as described in Catoen [0019] in order to obtain a reading of the conditions in the cavity during injection molding ,see Catoen [0019]. 
Regarding claim 17, Catoen further meets the claimed, The method of claim 16, wherein the first cavity melt pressure setpoint of the first material may be measured directly or indirectly; and the second cavity melt pressure setpoint of the second material may be measured directly or indirectly (Catoen [0019] teaches the sensors may be in the cavity which would directly measure conditions in the cavity.)
Regarding claim 19, modified Catoen meets the claimed, The method of claim 15, wherein: in determining the first variable is approximately equal to the first threshold value, the first variable is a first non-time-dependent variable; (Catoen [0051] teaches a pressure, PS, pressure is not time dependent) in determining the second variable is approximately equal to the second threshold value, the second variable is a second non-time-dependent variable; (Catoen [0051] teaches pressure, PDECOMP, pressure is not time dependent) and in determining the third variable is approximately equal to the third threshold value, the third variable is a third non-time-dependent variable (Alemany Negrete [0057] teaches a control system that checks to see if the pressure of the already injected material (i.e. a trigger for the stop 1 in Catoen, which meets the claimed “third variable”) has met a limit. Examiner notes that pressure taught by Alemany Negrete is not a time dependent variable.)
Regarding clam 20, modified Catoen meets the claimed, The method of claim 15, wherein: in determining the first variable is approximately equal to the first threshold value, the first variable is one of a group including (i) the first flow front pressure, (ii) the second flow front pressure, and (iii) a ratio of the first flow front pressure and the second flow front pressure; (Catoen [0051] describes a pressure of the first melt stream, as Ps, the first variable) in determining the second variable is approximately equal to the second threshold value, the second variable is one of a group including (i) the first flow front pressure, (ii) the second flow front pressure, and (iii) a ratio of the first flow front pressure and the second flow front pressure; (Catoen [0051] describes the second variable is the pressure of the first melt stream) and in determining the third variable is approximately equal to the third threshold value, the third variable is one of a group including (i) the first flow front pressure, (ii) the second flow front pressure, and (iii) a ratio of the first flow front pressure and the second flow front pressure  (Alemany Negrete [0057] teaches a control system that checks a pressure of the material (first flow front pressure) before stopping the injection of the material.)
Examiner notes the term flow front pressure is unclear and is being interpreted as any pressure of the melt stream, see 112 above. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over modified Catoen as applied to claim 17 above, and further in view of Esser (US 2016/0297130).
Regarding claim 18, Catoen meets the claimed, The method of claim 17, wherein measuring indirectly further comprises measuring strain (Catoen [0006] describes indirect measurement via strain measurement).
Catoen does not specify the types of sensors used and does not meet the claimed, using a microwave sensor kit, an x-ray sensor kit, an ultrasonic sensor kits, an air pressure sensor kit, an air temperature sensor kit, or a sub-surface temperature sensor kit.   
Analogous in the field of injection molding, Esser meets the claimed, using a microwave sensor kit, an x-ray sensor kit, an ultrasonic sensor kits, an air pressure sensor kit, an air temperature sensor kit, or a sub-surface temperature sensor kit (Esser [0070] teaches using an ultrasonic sensor to measure pressure.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date of the present invention. See MPEP §2143.
. 
Response to Arguments
In response to the amendments filed 9/20/2021, the objections to the drawings and the rejections to the claims under 35 USC 112(b) have been withdrawn.
Applicant's arguments filed 9/20/2021 with respect to claim 1 have been fully considered but they are not persuasive. 
Applicant argues that Catoen does not disclose controlling a second flow front pressure based on the second flow front pressure and comparison to the optimal second flow front pressure. Applicant further argues that Altonen discloses a method of injecting a first material, cooling, and then injecting a second material and does not disclose controlling a first and second pressure nozzle or controlling the nozzles of a co-injection press. Examiner disagrees. Altonen [0008] does not disclose that the first material is cooled prior to injecting the second material. Moreover, claim 1 does not exclude a cooling step. Claim 1 only requires a co-injection molding apparatus, both the apparatus of Catoen and Altonen are capable of co-injection and Catoen [0051] describes an apparatus with multiple injection units (nozzles). Applicant further argues that Catoen does not teach controlling the second pressure based on the pressure of the second nozzle and that Altonen does not have two nozzles. Examiner agrees that Catoen does not teach controlling the second pressure based on the second melt pressure sensor, Altonen is cited as doing this however, Catoen does teach multiple injection units (nozzles) and sensors.
Applicant also argues that the claimed invention is different as it is only controlled in an injection stage rather than an injection and packing stage and subsequently, Catoen and Altonen . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744